The opinion of the court was delivered by
Woodward, J.
We are satisfied with the reasons of the District Court and the auditor for the ruling below.
The case of Hill v. Johnston & Parker, 5 Casey 362, is not an authority for the appellant, for the claim of the debtor was not sustained in that case as against his mortgagee, but only as against his judgment-creditors. Here it is set up against the mortgagee, and the only reason assigned in its support is, that the money, was brought into court by proceedings on the mortgage-bond instead of proceedings directly on the mortgage itself. Still, it was the money of the mortgagee, and to take it from him and give it to the debtor, would be to extend the exemption law to mortgage debts, which the legislature have not yet thought proper to do.
The decree of distribution is afiirmed.